ITEMID: 001-122663
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: KREMPL v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Aleš Pejchal;Angelika Nußberger;Ann Power-Forde;Ganna Yudkivska;Helena Jäderblom;Mark Villiger
TEXT: The applicant, Mr Anton Krempl, is a Slovenian national, who was born in 1960 and lives in Križevci Gornja Radgona. He is represented before the Court by Odvetniška Družba Matoz D.O.O., a law firm practising in Koper.
The Slovenian Government (“the Government”) are represented by their Agent, Mrs N. Aleš Verdir, State Attorney.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant has been serving a sentence in the closed section of Dob Prison since 5 May 2007.
As regards the facilities available to the applicant in the cells and common areas, as well as the health care regime in the prison, the conditions imposed on the applicant regarding activities outside the cells and contact with the outside world in general, see the Court’s decision in the case of Lalić and Others v. Slovenia (dec.), nos. 5711/10, 5719/10, 5754/10, 5803/10, 5956/10, 5958/10, 5987/10, 6091/10, 6647/10 and 6893/10, 27 September 2011.
Between 23 May 2007 and 15 July 2010 the applicant was held in a cell no 1, Block 3 which measured 59.89 square metres and held fifteen inmates (3.99 square metres of personal space available to each inmate). Afterwards he was moved to a single cell no 17, Block 3 which measured 7.17 square metres.
The applicant had his initial psychological examination on 10 May 2007 where he was informed of the option to ask for psychological help at any time. Since then he was treated by a psychologist on 2 September 2008 and 10 February 2009. According to the report by the prison clinic dated 13 August 2010 the applicant was from 9 May 2007 treated on ninety-three occasions for different health problems. According to the medical report dated 7 December 2010 he received psychiatric assistance on five occasions from 9 April 2010 to 15 September 2010 and was receiving antidepressants due to his chronic depression; however he refused to attend an examination on 11 November 2010. He often underwent psychiatric control due to his suicidal thoughts. As he was suspected of being a suicide risk, he was intensively monitored in August 2009, invited to a session with a psychologist and was referred to a psychiatrist. He was offered to be placed in a clinic room, however he refused that. According to the Government’s submissions dated 17 June 2011 he never asked for a dental examination.
For the relevant domestic law and practice, see paragraphs 33-35 and 38-47 of the Court’s judgment in the case of Štrucl and Others v. Slovenia (nos. 5903/10, 6003/10 and 6544/10, 27 September 2011), and paragraphs 34-36 of Mandić and Jović v. Slovenia (nos. 5774/10 and 5985/10, 27 September 2011), Lalić and Others, cited above, as well as Mešić v. Slovenia (no. 5767/10, 22 November 2011) and Ferenc v. Slovenia (no. 6682/10, 13 March 2012).
